Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 1 of 13

  UNITED STATES BANKRUPTCY COURT
  FOR THE DISTRICT OF NEW JERSEY _
  Caption in compliance with D.N.J. LBR
  9004-1

  FREEDMAN LAW, LLC
  Terri Jane Freedman, Esq.
  9 Elkin Drive
  Livingston, New Jersey 07039
  Telephone: (973) 985-9408
  E-mail: tjfreedman@freedmanlawllc.com

  Attorneys for Nancy Isaacson, Chapter 7
  Trustee

  In re:                                                       Case No.: 15-22985 (JKS)

  AKESIS, LLC,                                                 Chapter 7

                        Debtor.


    CERTIFICATION OF NANCY ISAACSON IN SUPPORT OF MOTION FOR
        APPROVAL OF SETTLEMENT OF ALL CLAIMS OF TRUSTEE
   AGAINST QUARTESIAN, LLC, AND HEALTHPOINT MEDICAL GROUP, INC.
                      PURSUANT TO RULE 9019

           Nancy Isaacson certifies as follows:

           1.    I am the duly appointed Chapter 7 Trustee for the bankruptcy estate of Debtor,
Akesis, LLC (the “Debtor”). I make this certification, upon my personal knowledge, in support of
the motion (the “Settlement Motion”) filed on my behalf, pursuant to Rule 9019 of the Federal
Rules of Bankruptcy Procedure, seeking an order approving the proposed settlement of all claims
that I have against Quartesian, LLC (“Quartesian”) and HealthPoint Medical Group, Inc.
(“HealthPoint”).
           2.    The Debtor filed a voluntary Chapter 7 bankruptcy petition on July 10, 2015 (the
“Petition Date”).
           3.    Thereafter, on July 13, 2015, I was appointed Chapter 7 Trustee in this matter.
                                    The Quartesian Settlement
           4.    Upon investigation of the financial affairs of the Debtor, including a review of
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 2 of 13

Debtor’s books and records, the Trustee came to believe that Quartesian had received a transfer of
funds from the Debtor in the amount of $119,438.18 within 90 days prior to the Petition Date,
which the Trustee believes may be avoided as a preference payment pursuant to Section 547 of the
United States Bankruptcy Code, 11 U.S.C. § 547(b) (the “Quartesian Claim”).
        5.     I filed an adversary proceeding against Quartesian based on the Quartesian Claim
on September 28, 2016, Adv. Proc. No. 16-01748 (JKS) (the “Quartesian Adv. Proc.”).
       6.      Through negotiations conducted by my counsel and counsel for Quartesian, an
agreement was reached as to the Quartesian Claim. The terms of the settlement are incorporated
into a written settlement agreement, a copy of which is attached to this certification as Exhibit A
(the “Quartesian Settlement Agreement”).
       7.      The terms of Quartesian Settlement Agreement include that within thirty days of
an order approving the settlement becoming final and non-appealable, Quartesian shall pay to the
Trustee the total sum of $33,500.00 (the “Quartesian Payment”). Upon clearance of the Quartesian
Payment, the Trustee, on behalf of the Debtor and the Estate, shall be deemed to have released
from any claims the Trustee ever had against the Quartesian Released Parties (as defined in the
Settlement Agreement) in her capacity as the Trustee for the Estate, and Quartesian shall be
deemed to have released the Estate from any and all claims it may hold against the Estate.
       8.      Upon clearance of the Quartesian Payment, the Quartesian Adv. Proc will be
dismissed.
                                  The HealthPoint Settlement

       9.      Upon investigation of the financial affairs of the Debtor, including a review of
Debtor’s books and records, the Trustee came to believe that HealthPoint had received a transfer
of funds from the Debtor in the amount of $15,840.56 within 90 days prior to the Petition Date,
which the Trustee believes may be avoided as a preference payment pursuant to Section 547 of the
United States Bankruptcy Code, 11 U.S.C. § 547(b) (the “HealthPoint Claim”).
       10.     I filed an adversary proceeding against HealthPoint based on the HealthPoint Claim
on June 29, 2017, Adv. Proc. No. 17-01414 (JKS) (the “HealthPoint Adv. Proc.”).
       11.     Through negotiations conducted by my counsel and counsel for HealthPoint, an
agreement was reached as to the HealthPoint Claim. The terms of the settlement are incorporated


                                                2
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 3 of 13

into a written settlement agreement, a copy of which is attached to this certification as Exhibit B
(the “HealthPoint Settlement Agreement”).
       12.     The terms of HealthPoint Settlement Agreement include that within ten days of an
order approving the settlement becoming final and non-appealable, HealthPoint shall pay to the
Trustee the total sum of $7500 (the “HealthPoint Payment”). Upon clearance of the HealthPoint
Payment, the Trustee, on behalf of the Debtor and the Estate, shall be deemed to have released
from any claims the Trustee ever had against the HealthPoint Released Parties (as defined in the
Settlement Agreement) in her capacity as the Trustee for the Estate, and HealthPoint shall be
deemed to have released the Estate from any and all claims it may hold against the Estate.
       13.     Upon clearance of the HealthPoint Payment, the HealthPoint Adv. Proc will be
dismissed.
       14.     The settlement of the Quartesian Claim and the HealthPoint Claim, will be included

in the fund to pay a dividend to unsecured creditors.

       15.      In agreeing to these settlements, I have exercised my business judgment and have

weighed the merits of the Quartesian Claim and the HealthPoint Claim, the cost of the litigation

of these claims and the likelihood of obtaining a greater amount if the claims were litigated. In

the exercise of my business judgment, I have determined that the settlements are in the best interest

of the Estate and of the creditors.

       16.     Accordingly, I am seeking court approval of the proposed settlement of the

Quartesian Claim and the HealthPoint Claim by this Settlement Motion.

        I hereby certify that the foregoing statements by me are true. I am aware that if any of the

foregoing statements by me are willfully false, I am subject to punishment.

Dated: July 29, 2019

                                                        /s/ Nancy Isaacson
                                                        Nancy Isaacson



                                                 3
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 4 of 13




                        EXHIBIT A
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 5 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 6 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 7 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 8 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
      Certification in Support of Motion to Approve Compromise Page 9 of 13




                        EXHIBIT B
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
     Certification in Support of Motion to Approve Compromise Page 10 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
     Certification in Support of Motion to Approve Compromise Page 11 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
     Certification in Support of Motion to Approve Compromise Page 12 of 13
Case 15-22985-JKS Doc 338-1 Filed 07/29/19 Entered 07/29/19 15:37:50 Desc
     Certification in Support of Motion to Approve Compromise Page 13 of 13
